Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 1 of 36 PageID #: 1737




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                           CIVIL ACTION NO. 5:19-CV-23-TBR

LEONIA SANDERS, et al.,                                                          PLAINTIFFS
v.
CITY OF PEMBROKE, et al.,                                                      DEFENDANTS

                                MEMORANDUM OPINION

       This matter is before the Court on several motions. First, Defendants Pennyroyal Mental

Health Center, Reba Pleasant, and Janet Tolliver (“PMHC Defendants”) filed a Motion to Dismiss,

or in the Alternative, Motion for Summary Judgment. [DN 105]. Second, Defendants Heather

Holland, Lindee Monroe, and Rebecca Perry (“CHFS Defendants”) filed a Motion for Summary

Judgment on Remaining Claims. [DN 115]. Third, Defendants Rick Burgess, Lincoln Foster,

Eddie Frye, and Maureen Leamy filed a Motion to Dismiss, or in the Alternative, Motion for

Summary Judgment. [DN 122]. Finally, Defendant Susan Redmond-Vaught filed a Motion to

Dismiss for Failure to State a Claim. [DN 124]. Fully briefed, these matters are ripe for

adjudication.

       For the reasons stated herein, Defendants Pennyroyal Mental Health Center, Reba Pleasant,

and Janet Tolliver’s Motion to Dismiss, or in the Alternative, Motion for Summary Judgment, [DN

105], is GRANTED; Defendants Heather Holland, Lindee Monroe, and Rebecca Perry’s Motion

for Summary Judgment on Remaining Claims, [DN 115], is DENIED AS MOOT; Defendants

Rick Burgess, Lincoln Foster, Eddie Frye, and Maureen Leamy’s Motion to Dismiss, or in the

Alternative, Motion for Summary Judgment, [DN 122], is GRANTED IN PART AND DENIED

IN PART; and Defendant Susan Redmond-Vaught’s Motion to Dismiss for Failure to State a




                                               1
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 2 of 36 PageID #: 1738




Claim, [DN 124], is GRANTED. The Court will enter a separate Order and Judgment

contemporaneous to this Memorandum Opinion.

                                       BACKGROUND

       Plaintiff Leonia Sanders lives in Pembroke, Kentucky with her twenty-seven-year-old son,

Ronald Sanders. [DN 51 at 771–72]. Mr. Sanders suffers from mental illness and Ms. Sanders

worked with the Kentucky Cabinet for Health and Family Services (“CHFS”) and Pennyroyal

Mental Health Center (“PMHC”) to manage her son’s care. Id. at 772. However, Ms. Sanders

claims that these institutions “betrayed her and Ronald, and with the help of county and municipal

law enforcement, [] conspired to kidnap her son” by making him a ward of the state. Id. The

Amended Complaint provides a lengthy and detailed description of the alleged conspiracy which

implicates fourteen individuals and agencies in Christian County.

       On February 13, 2019, Plaintiffs filed the current action alleging violations of 42 U.S.C. §

1985 and 42 U.S.C. § 1983, as well as defamation, abuse of process, assault, battery, false

imprisonment, false arrest, and outrage. [See DN 1]. Subsequently, Defendants City of Pembroke,

Judy Peterson, and Mark Reid filed a motion to dismiss, which was granted in part and denied in

part. [DN 88, 107]. Additionally, the CHFS Defendants filed a partial motion for summary

judgment, which was granted. [DN 93, 113]. The CHFS Defendants have filed a second motion

for summary judgment as to Plaintiffs’ remaining state law claims. [DN 115]. In response to this

motion, Plaintiffs withdrew their abuse of process and assault and battery claims against the CHFS

Defendants. [DN 121]. Accordingly, the remaining claims against the CHFS Defendants are

dismissed and the CHFS Defendants’ motion for summary judgment, [DN 115], is DENIED AS

MOOT.




                                                2
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 3 of 36 PageID #: 1739




       There are currently three motions before the Court. Defendants Rick Burgess, Lincoln

Foster, Eddie Frye, and Maureen Leamy, as well as the Pennyroyal Defendants filed motions to

dismiss, or in the alternative, motions for summary judgment. Plaintiffs responded to these motions

pursuant to the summary judgment standard. However, given that no discovery has been conducted

in this matter, the Court believes it would be premature to rule on these motions as motions for

summary judgment. Accordingly, the Court will analyze the instant motions pursuant to Civil Rule

12(b)(6).

       Courts evaluating motions to dismiss are generally limited to consideration of the

complaint and any exhibits attached to the complaint. Father Flanagan's Boys Home v. Donlon,

No. 1:18-CV-644, 2020 WL 1469469, at *4 (S.D. Ohio Mar. 26, 2020). “However, a court may

consider certain materials outside of the pleadings without converting the motion to one for

summary judgment.” Id. These materials include “‘exhibits attached [to the complaint], public

records, items appearing in the record of the case and exhibits attached to defendant's motion to

dismiss so long as they are referred to in the complaint and are central to the claims contained

therein.’” Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673, 680–81 (6th Cir. 2011) (quoting

Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008)). The Court will limit

its analysis according to this standard.

                                       LEGAL STANDARD

       A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a motion to dismiss under Rule

12(b)(6), a party must “plead enough ‘factual matter’ to raise a ‘plausible’ inference of

wrongdoing.” 16630 Southfield Ltd. P’ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir.

2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim becomes plausible “when



                                                 3
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 4 of 36 PageID #: 1740




the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). When considering a Rule 12(b)(6) motion to dismiss, the

Court must presume all of the factual allegations in the complaint are true and draw all reasonable

inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc., 552 F.3d at 434

(citing Great Lakes Steel, 716 F.2d at 1105). “The court need not, however, accept unwarranted

factual inferences.” Id. (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir.

1987)). Should the well-pleaded facts support no “more than the mere possibility of misconduct,”

then dismissal is warranted. Iqbal, 556 U.S at 679. The Court may grant a motion to dismiss “only

if, after drawing all reasonable inferences from the allegations in the complaint in favor of the

plaintiff, the complaint still fails to allege a plausible theory of relief.” Garceau v. City of Flint,

572 F. App’x 369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677–79).

                                           DISCUSSION

I.      42 U.S.C. § 1985(3)

        First, Plaintiffs claim that Defendants conspired against Mr. and Ms. Sanders in violation

of 42 U.S.C. § 1985(3). Plaintiffs allege that the Pennyroyal Defendants, Redmond-Vaught, Frye,

Burgess, Foster, and Leamy “entered into an agreement and shared a common plan with the

objective of legally incapacitating and physically removing Ronald Sanders from Christian

County, effectively kidnapping him, through an abuse of the judicial and social services processes,

in violation of Mr. Sanders’” constitutional rights. [DN 51 at 772].

     The Sixth Circuit has held that a viable 42 U.S.C. § 1985(3) claim must contain:


          (1) [A] conspiracy involving two or more persons (2) for the purpose of
          depriving, directly or indirectly, a person or class of persons of the equal
          protection of the laws and (3) an act in furtherance of the conspiracy (4) which


                                                  4
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 5 of 36 PageID #: 1741




         causes injury to a person or property, or a deprivation of any right or privilege
         of a citizen of the United States.


Johnson v. Hills & Dales Gen. Hosp., 40 F.3d 837, 839 (6th Cir. 1994) (citing Hilliard v. Ferguson,

30 F.3d 649, 652–53 (5th Cir. 1994)). A plaintiff “must also establish that the conspiracy was

motivated by a class-based animus.” Johnson, 40 F.3d at 839. “A class protected by section

1985(3) must possess the characteristics of a discrete and insular minority, such as race, national

origin, or gender.” Haverstick Enters., Inc. v. Fin. Fed. Credit, Inc., 32 F.3d 989, 994 (6th Cir.

1994) (quoting Hicks v. Resolution Trust Corporation, 970 F.2d 378, 382 (7th Cir. 1992)).

       The Sixth Circuit has held that “§ 1985(3) only covers conspiracies against: 1) classes who

receive heightened protection under the Equal Protection Clause; and 2) ‘those individuals who

join together as a class for the purpose of asserting certain fundamental rights.’” Bartell v. Lohiser,

215 F.3d 550, 560 (6th Cir. 2000) (quoting Browder v. Tipton, 630 F.2d 1149 (6th Cir. 1980)).

“[T]he Supreme Court has not conferred suspect or quasi-suspect status on statutory classifications

covering the disabled.” Id. (citing City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 442

(1985)); see also Haverstick, 32 F.3d at 994 (holding that “[n]o existing legal precedent supports

the plaintiffs' argument” that § 1985(3) covers discriminatory conspiracies against the disabled).

Therefore, claims of disability-based discrimination or animus are not actionable under § 1985(3).

Bartell, 215 F.3d at 560; Kuerbitz v. Meisner, No. 17-2284, 2018 WL 5310762, at *3 (6th Cir. July

11, 2018) (“Although Kuerbitz alleges a disability, § 1985(3) does not cover claims based on

disability-based discrimination or animus.”); Diemond v. Michigan Dep't of Corr., No. 1:17-CV-

928, 2018 WL 1150023, at *7 (W.D. Mich. Mar. 5, 2018), aff'd, No. 18-1344, 2018 WL 7890769

(6th Cir. Oct. 31, 2018) (“Plaintiff has no actionable conspiracy claim under § 1985(3), however,

because that statute ‘does not cover claims based on disability-based discrimination or animus.’”).



                                                  5
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 6 of 36 PageID #: 1742




To the extent that Plaintiffs’ § 1985(3) claims are based on disability discrimination, they are not

actionable and must be dismissed.

       The Court will address Plaintiffs’ § 1985(3) race-based discrimination claims against each

Defendant in turn.

       A.      Pennyroyal Defendants

       Plaintiffs describe the Pennyroyal Defendants’ alleged involvement in the § 1985(3)

conspiracy as follows:

         Tolliver, Pleasant, and PMHC maliciously and falsely alleged that Mrs. Sanders
         sabotaged and caused turmoil in her son’s life, specifically in relation to factual
         allegations that included her leaving him home unsupervised and taking him off his
         medications. Such statements were part of a campaign motivated by the sinister
         objective of negatively influencing Mrs. Sander’s petition to be appointed her son’s
         guardian. Tolliver and Pleasant spread lies about Mrs. Sanders’ relationship with her
         son to the providers at WSH, who would then generate medical records based on the
         fabricated patient history, such that the providers condemned Mrs. Sanders as an
         unsuitable guardian for Ronald Sanders. Some of the providers unwittingly generated
         records based on the fabricated patient history provided by Tolliver, Pleasant, and
         PMHC.


[DN 51 at 802–03].

       In their Motion to Dismiss, the Pennyroyal Defendants argue that Plaintiffs’ § 1985(3)

claim fails because the Amended Complaint “is silent as to the required allegation that the

Pennyroyal Defendants treated Mr. and Ms. Sanders less favorably due to their race and further

fails to allege that the Pennyroyal Defendants treated similarly situated persons more favorably.”

[DN 105-1 at 1450]. In response, Plaintiffs merely note that “[t]he personal familiarity of Tolliver

and Pleasant with Mr. Sanders proves that they knew Mr. and Mrs. Sanders were African

American.” [DN 106 at 1476–77]. Thus, Plaintiffs argue, race-based animus was plausibly pleaded

in the Amended Complaint. Id. at 1477. In reply, Defendants argue that Plaintiffs’ claims regarding




                                                  6
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 7 of 36 PageID #: 1743




discriminatory animus are conclusory and insufficient to preserve a § 1985(3) claim. [DN 109 at

1532].

         Plaintiffs have failed to plead sufficient facts indicating that the Pennyroyal Defendants

participated in a race-based conspiracy. The mere fact that Pleasant and Tolliver knew the

Plaintiffs were African American is conclusory and insufficient to establish that the alleged

conspiracy was motivated by class-based animus. Because the Amended Complaint failed to

plausibly plead a race-based conspiracy against the Pennyroyal Defendants, such claims must be

dismissed.

         B.     Redmond-Vaught

         The Amended Complaint alleges Redmond-Vaught’s role in the conspiracy involved

maliciously and falsely claiming that Ms. Sanders sabotaged and caused turmoil in her son’s life,

specifically in relation to factual allegations that included her leaving him home unsupervised and

taking him off his medications. [DN 51 at 802]. Moreover, Plaintiffs claim that Redmond-Vaught

“was in consultation with Leamy, Tolliver, and Pleasant, and shared with them the objective of

ensuring that the Cabinet would ultimately be appointed Ronald Sanders’s guardian.” Id. at 803.

Furthermore, the Amended Complaint states:

          The WSH reports, both those of Vaught and the unwitting providers to whom Pleasant,
          Tolliver, and PMHC lied, were filed in the court record as authoritative observations
          intended to educate and advise the Hopkins District Judge. Vaught went further in
          promoting these defamatory allegations against Mrs. Sanders by filing two reports,
          including the “sloppy work” that concealed her authorship, into the disability court
          record, in which she knowingly published and republished the false allegations about
          Mrs. Sanders, in promotion of a false patient history that was crafted in consultation
          and purposeful conformity with the objectives of Pleasant, Tolliver, PMHC, and
          Leamy, as Vaught’s report(s) advised the court that Mrs. Sanders should not be her
          son’s guardian, the manner in which is set forth above in ample particularity.


Id.




                                                    7
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 8 of 36 PageID #: 1744




        Among other grounds, Redmond-Vaught argues that Plaintiffs’ § 1985(3) claims should

be dismissed because “Plaintiffs failed to sufficiently plead a shared discriminatory objective.”

[DN 124-1 at 1639]. Specifically, Redmond-Vaught notes “there is nothing in the Amended

Complaint that gives rise to a reasonable inference that Redmond-Vaught was motivated to harm

anyone based on race.” Id. at 1640. In their response, Plaintiffs appear to concede that they have

failed to plead sufficient facts to establish the class-based animus element of a § 1985(3) claim in

regard to Redmond-Vaught. [DN 126 at 1684]. The Court agrees. Plaintiffs’ § 1985(3) claims

against Redmond-Vaught must be dismissed given that the Amended Complaint fails to plead any

facts to suggest that Redmond-Vaught was motivated to conspire against Plaintiffs due to their

race.

        C.     Frye, Burgess, Foster, and Leamy

        Finally, the Amended Complaint alleges Frye, Burgess, Foster, and Leamy participated in

a common scheme to incapacitate and remove Mr. Sanders from Christian County in violation of

his constitutional rights. [DN 51 at 800]. Specifically, Plaintiffs claim Frye and Burgess

“unlawfully arrested, detained, and physically injured Ronald Sanders in furtherance of the

conspiracy.” Id. Moreover, Plaintiffs allege:

         The criminal prosecutions of Ronald Sanders led by Leamy were vindictive, and based
         on his race and disability. The guardianship proceeding led by Foster and Leamy was
         vindictive and based on Ronald Sanders’ disability. Leamy, Foster, Reid, Frye and
         Burgess consulted with each other about targeting Ronald for unlawful arrests.


Id. at 801.

        In their Motion to Dismiss, Defendants argue that Plaintiffs’ conspiracy claims must be

dismissed as a matter of law because “Plaintiff has failed to show the Defendants entered into any

type of agreement to initiate guardianship proceedings against Ronald Sanders because he was

‘black and disabled.’” [DN 122 at 1604]. Plaintiffs concede that they failed to plead sufficient facts

                                                  8
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 9 of 36 PageID #: 1745




to raise a § 1985(3) claim against these Defendants. [DN 125 at 1661]. The Court agrees. The

Amended Complaint fails to establish the class-based animus element of a § 1985(3) claim, and

therefore, the § 1985(3) claims against Frye, Burgess, Foster, and Leamy must be dismissed.

II.    42 U.S.C. § 1983 and Monell Claims

       A.      Pennyroyal Defendants

      Count Two of the Amended Complaint alleges that “Defendants Peterson, Reid, Frye, and

Burgess under the color of state law, . . . used excessive force and effected the unreasonable seizure

and arrest of Mr. Sanders” on three occasions in violation of 42 U.S.C. § 1983. [DN 51 at 808].

Additionally, Count Two states that Defendants “Holland, Monroe, Perry, Foster, and Leamy,

acting under the color of state law . . . violated Mr. Sanders’ rights of Procedural Due Process,

which directly and proximately caused him to suffer deprivations of liberty, including the

aforementioned guardianship hearings and orders, three arrests and criminal prosecutions, and

second and third admissions to WSH.” Id. Notably, Count Two does not allege that the Pennyroyal

Defendants were involved in a § 1983 claim. As a result, the Pennyroyal Defendants did not

address Plaintiffs’ § 1983 claims in their motion to dismiss. [See DN 105-1].

      In response, Plaintiffs acknowledge that “the Amended Complaint does not explicitly argue

that the [Pennyroyal] Defendants engaged in a § 1983 conspiracy.” [DN 106 at 1477]. However,

Plaintiffs note that “[t]he elements of civil conspiracy for § 1985 and § 1983 overlap, but they

differ in that § 1983 requires state action, but does not require discriminatory animus” Id. Since

Count One alleges the Pennyroyal Defendants participated in § 1985 conspiracy to violate

Plaintiffs’ due process rights and Mr. Sanders’ right to be free from unreasonable seizures,

Plaintiffs argue “[s]ilence in the Amended Complaint as to the Defendants’ status as private

persons or state actors should not preclude the Plaintiffs from pursuing their Fourteenth and Fourth


                                                  9
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 10 of 36 PageID #: 1746




 Amendment claims as a § 1983 conspiracy.” Id. In reply, the Pennyroyal Defendants argue that a

 response to a motion is “obviously not the correct procedural manner in which to assert new

 claims.” [DN 109 at 1528].

         “It is axiomatic that a plaintiff cannot add new claims to [his or] her complaint in an

 opposition to a motion to dismiss and, therefore, this claim could be rejected on that ground alone.”

 Ault v. Medina Med. Inv'rs, LLC, No. 1:06 CV 1113, 2007 WL 81853, at *3 (N.D. Ohio Jan. 8,

 2007). Since the Amended Complaint does not allege that the Pennyroyal Defendants were

 involved a § 1983 claim, the Court declines to consider the merits of such a claim.

         B.      Frye and Burgess

         Count Two of the Amended Complaint alleges that Defendants Frye and Burgess used

 excessive force and effectuated the unreasonable seizure and arrest of Mr. Sanders on June 26,

 2017, October 23, 2017, and February 13, 2018. [DN 51 at 808]. However, in response to

 Defendants’ motion to dismiss, Plaintiffs clarified their claims as follows: (1) Frye effectuated a

 false arrest on July 26, 2017; and (2) Burgess used excessive force against Mr. Sanders on February

 13, 2018. [DN 125 at 1664]. The Court will address each claim in turn.

                 i.      Frye

         First, Frye argues that the claims stemming from the July 26, 2017 arrest must be dismissed

 because they are time-barred. [DN 122 at 1605]. He asserts that a one-year statute of limitations

 governs this claim, and since the complaint was not filed until February 13, 2019, more than a year

 after the arrest, it should be dismissed. Id. In response, Plaintiffs argue that the statute of limitations

 is tolled by KRS § 413.170 because Mr. Sanders was under a legal disability at the time of the July

 26th arrest. [DN 125 at 1664]. Frye replies that “KRS 413.170 has no bearing on the one year

 statute of limitations provided by the federal case law interpreting a federal statute.” [DN 127 at



                                                     10
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 11 of 36 PageID #: 1747




 1695]. Defendant is incorrect. “Congress did not set out a statute of limitations for claims brought

 under 42 U.S.C. § 1983.” Burnett v. Transit Auth. of Lexington-Fayette Urban Cty. Gov't, 981 F.

 Supp. 2d 630, 633 (E.D. Ky. 2013), aff'd (July 10, 2014). Instead, “the Supreme Court has directed

 that ‘courts entertaining claims brought under 42 U.S.C. § 1983 should borrow the state statute of

 limitations for personal injury actions.’” Id. (quoting Owens v. Okure, 488 U.S. 235, 236, 109 S.Ct.

 573, 102 L.Ed.2d 594 (1989)). Therefore, Kentucky’s one-year statute of limitations governs

 Plaintiffs’ § 1983 claims. Collard v. Kentucky Bd. of Nursing, 896 F.2d 179, 181–82 (6th Cir.

 1990).

          Moreover, “[j]ust as limitations periods are taken from state law, so are the rules regarding

 tolling.” Curran v. City of Dearborn, 957 F. Supp. 2d 877, 883–84 (E.D. Mich. 2013) (citing

 Wallace v. Kato, 549 U.S. 384, 394, 127 S.Ct. 1091 (“We have generally referred to state law for

 tolling rules, just as we have for the length of statutes of limitation.”); Hardin v. Straub, 490 U.S.

 536, 539, 109 S.Ct. 1998, 104 L.Ed.2d 582 (1989) (“Limitations periods in § 1983 suits are to be

 determined by reference to the appropriate ‘state statute of limitations and the coordinate tolling

 rules'; New York's legislative choices in this regard were therefore ‘binding rules of law.’”); Fox

 v. DeSoto, 489 F.3d 227, 233 (6th Cir. 2007) (dismissing section 1983 claim on the basis of

 Wallace and observing that “[a]bsent some tolling or delay in accrual, all of these claims would be

 untimely because they were not brought [for] more than two years after the arrest”); Kucharski v.

 Leveille, 526 F.Supp.2d 768, 771 (E.D. Mich. 2007)). Kentucky’s relevant tolling statute provides:

          If a person entitled to bring any action ... was, at the time the cause of action accrued ... of unsound
          mind, the action may be brought within the same number of years after the removal of the disability
          or death of the person, whichever happens first, allowed to a person without the disability to bring
          the action after the right accrued.

 KRS § 413.170(1).




                                                        11
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 12 of 36 PageID #: 1748




         In order to toll the statute of limitations under KRS § 413.170(1), a plaintiff must be of

 “such unsound mind as to render [him] incapable of managing [his] own affairs.” Southeastern

 Ky. Baptist Hosp., Inc. v. Gaylor, 756 S.W.2d 467, 469 (Ky.1988) (citations omitted). In

 determining whether the plaintiff is of unsound mind, courts “focus on most heavily on whether

 the individual was ‘capable of comprehending or understanding the subject of [the dispute and] its

 natural and probable consequences.’” Jeffries v. Barnes, No. 2017-CA-001148-MR, 2019 WL

 2246060, at *3 (Ky. Ct. App. May 24, 2019), review denied (Apr. 22, 2020) (quoting Stair v.

 Gilbert, 209 Ky. 243, 272 S.W. 732, 734 (1925)). This inquiry “places the focus on a person's

 mental capacity; specifically, . . . [her] mental capacity to take care of her legal affairs in a timely

 manner.” Id.

         “[W]hether a plaintiff is of unsound mind is a question of fact.” Gray v. Lexington-Fayette

 Urban Cty. Gov't, No. CIV.A. 5:13-045-DCR, 2013 WL 3322609, at *7 (E.D. Ky. July 1, 2013)

 (citing Gaylor, 756 S.W.2d at 471). For example, in Gray v. Lexington-Fayette, Gray suffered

 from a stroke and was unable to communicate. Id. The district court found that the fact that Gray’s

 mother was appointed as his guardian as a result of his inability to communicate was “the best

 evidence” that Gray’s “stroke rendered him incapable of managing his own affairs.” Id. Similarly,

 in Brown v. Sun Healthcare Group, the plaintiff suffered from dementia and was appointed a

 guardian due to her inability to manage her personal and financial affairs. Brown v. Sun Healthcare

 Grp., Inc., No. 3:08CV-580-S, 2009 WL 2485548, at *1 (W.D. Ky. Aug. 13, 2009). The district

 court found that the plaintiff was incompetent at the time of the personal injury and remained

 incompetent during the litigation. Id. Moreover, it stated:


          The appointment of a guardian, Martha Brown, did not, under Kentucky law, remove
          the disability, and the statute of limitations for bringing claims against these defendants
          was tolled pursuant to KRS 413.170(1) . . . . Therefore, the claims against these
          defendants were tolled during the time while she was a resident and thereafter. Ms.

                                                      12
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 13 of 36 PageID #: 1749




          Kelly remains incompetent. The statute of limitations did not begin to run any earlier
          than October 1, 2008, the time of the filing of the action on her behalf, and the
          commencement of discovery into these claims.

 Id.

        In this case, the Amended Complaint states that Mr. Sanders “suffers from mental illness

 and is intellectually low-functioning.” [DN 51 at 771]. On May 17, 2018, a jury found Mr. Sanders

 wholly disabled in managing his financial resources, and partially disabled in managing his

 personal affairs. Id. at 798. Furthermore, on May 29, 2018, a state court judge granted Ms. Sanders

 legal guardianship of her son. Id. at 799. The Court finds that Plaintiffs have pleaded sufficient

 facts to raise a plausible inference that Mr. Sanders was of unsound mind during the alleged false

 arrest such that he would lack the mental capacity to take care of his legal affairs in a timely

 manner. Furthermore, caselaw suggests that the appointment of his mother as his legal guardian

 did not remove this disability. Accordingly, the claims stemming from the July 26th arrest were

 tolled pursuant to KRS § 413.170(1).

        Additionally, Frye argues he is entitled to qualified immunity as to Plaintiffs’ false arrest

 claims. [See DN 122 at 1601]. However, this argument is conclusory, and Defendants failed to

 provide adequate factual and legal support for this argument. See McPherson v. Kelsey, 125 F.3d

 989, 995–96 (6th Cir. 1997) (“It is not sufficient for a party to mention a possible argument in the

 most skeletal way, leaving the court to ... put flesh on its bones.”). Accordingly, the Court declines

 to address whether Frye is protected by qualified immunity at this time.

        ii.     Burgess

        Next, Plaintiffs claim that Defendant Burgess used excessive force to effectuate the arrest

 of Mr. Sanders on February 13, 2018. [DN 51 at 808]. According to the Amended Complaint, Mr.

 and Ms. Sanders arrived at PMHC where they were met by Burgess and another law enforcement

 officer. Id. at 791. Burgess then read the state guardianship order directing the sheriff’s office to

                                                   13
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 14 of 36 PageID #: 1750




 transport Mr. Sanders to PMHC in Madisonville. Id. Mr. Sanders “cried that the situation was a

 set-up, and he ran.” Id. at 792. Burgess and the second deputy chased Mr. Sanders across the

 Pennyrile Highway “where he was eventually apprehended, under the threat of being tased. His

 face was on the asphalt and a deputy’s knee in his back when he was handcuffed.” Id. Plaintiffs

 claim Mr. Sanders suffered a black eye and swollen lip during this incident. [DN 125 at 1667]. Mr.

 Sanders was later arraigned on charges of second degree fleeing/evading police and resisting

 arrest. [DN 51 at 792].

         In their motion to dismiss, Defendants argue that Burgess is entitled to qualified immunity

 for his actions during the arrest.1 In order to survive a motion to dismiss on qualified-immunity

 grounds, Plaintiffs must allege facts that “plausibly mak[e] out a claim that the defendant’s conduct

 violated a constitutional right that was clearly established law at the time, such that a reasonable

 officer would have known that his conduct violated that right.” Johnson v. Moseley, 790 F.3d 649,

 653 (6th Cir. 2015). “The test is whether, reading the complaint in the light most favorable to the

 plaintiff, it is plausible that an official’s acts violated the plaintiff’s clearly established

 constitutional right.” Heyne v. Metropolitan Nashville Public Schools, 655 F.3d 556, 562–63 (6th

 Cir. 2011).

         “Although ‘insubstantial claims against government officials should be resolved as early

 in the litigation as possible, preferably prior to broad discovery,’ Johnson, 790 F.3d at 653, [the

 Sixth Circuit] also ha[s] cautioned that ‘it is generally inappropriate for a district court to grant a

 12(b)(6) motion to dismiss on the basis of qualified immunity.’” Courtright v. City of Battle Creek,

 839 F.3d 513, 518 (6th Cir. 2016) (quoting Wesley v. Campbell, 779 F.3d 421, 433 (6th Cir. 2015)).



 1
   Additionally, Defendants argue they are immune from suit in their official capacity. [DN 122 at 1603]. However,
 the Amended Complaint was only filed against Frye, Burgess, Foster, and Leamy in their individual capacities. [See
 DN 39 at 405–06].

                                                         14
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 15 of 36 PageID #: 1751




 “Although an officer’s entitlement to qualified immunity is a threshold question to be resolved at

 the earliest possible point, that point is usually summary judgment and not dismissal under Rule

 12.” Id. (citation omitted).

         Here, Plaintiffs allege that Burgess violated Mr. Sanders’ Fourth Amendment rights by

 using excessive force during the February 13th arrest. “[Excessive force] claims are properly

 analyzed under the Fourth Amendment’s ‘objective reasonableness’ standard ....” Graham v.

 Connor, 490 U.S. 386, 388 (1989). “The ‘reasonableness’ of a particular use of force must be

 judged from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision

 of hindsight.” Id. at 396. Moreover, “[t]he ‘proper application’ of the reasonableness test ‘requires

 careful attention to the facts and circumstances of each particular case, including the severity of

 the crime at issue, whether the suspect poses an immediate threat to the safety of the officers or

 others, and whether he is actively resisting arrest or attempting to evade arrest by flight.’” Kozma

 v. City of Livonia, No. 14-12268, 2015 WL 8310401, at *8 (E.D. Mich. Dec. 9, 2015) (quoting

 Graham, 490 U.S. at 396).

         In this case, Plaintiffs allege that Burgess used excessive force to arrest Mr. Sanders by

 forcing him face down on to the asphalt and placing a knee on his back while handcuffing him,

 causing Mr. Sanders to suffer a black eye and swollen lip. The first Graham factor weighs in

 Plaintiffs’ favor. At the time of the arrest, Mr. Sanders was not suspected of committing any crime

 at all, rather the deputies were attempting to transport Mr. Sanders to a mental health facility.

 However, the second and third factors tend to weigh in Burgess’ favor. Mr. Sanders arguably posed

 an immediate threat to the safety of the officers and himself as they were chasing Mr. Sanders

 across a highway. Additionally, Mr. Sanders was actively resisting the officers’ attempts to

 transport him to PHMC.



                                                  15
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 16 of 36 PageID #: 1752




         Although the Graham factors tend to weigh against Plaintiffs’ excessive force claim, the

 Court also notes that Mr. Sanders is a mentally disabled man, and Burgess would have been aware

 of this information having read the state court’s guardianship order shortly before Mr. Sanders

 fled. Generally, “officers are required to ‘de-escalate the situation and adjust the application of

 force downward’ when confronted with a mentally disabled person.” Kozma, 2015 WL 8310401,

 at *10 (citing Martin v. City of Broadview Heights, 712 F.3d 951, 962 (6th Cir. 2013)). For

 example, in Kozma, a mentally disabled woman brought an excessive force claim against several

 law enforcement officers after they “muscled” her to the ground and applied pressure to her back

 after she was suspected of shoplifting. Id. at *1. Although the woman did resist the officers, the

 district court found that “given the admittedly minimal threat that the unarmed Kozma posed, the

 number of officers involved, and the evidence before the officers concerning Kozma's mental

 disability, there is a genuine issue of material fact concerning whether the officers' reaction . . .

 was an unreasonable use of force.” Id. at 10. Similarly, given Mr. Sanders’ disability, the

 circumstances of this case, and the fact that it is generally inappropriate for a district court to grant

 a 12(b)(6) motion to dismiss on the basis of qualified immunity, the Court finds that Plaintiffs have

 pleaded sufficient facts to raise a plausible inference that Mr. Sanders’ Fourth Amendment rights

 were violated during the February 13th arrest.

         As for the second prong of the qualified immunity inquiry, a finding that Burgess’ force

 was unreasonable under these circumstances would support the conclusion that his conduct

 violated clearly established law. “The Fourth Amendment guarantees the ‘right of an unarmed,

 minimally threatening, and mentally unstable individual to be free from gratuitous violence during

 an arrest.’” Kozma, 2015 WL 8310401, at *10 (quoting Martin v. City of Broadview Heights, 712

 F.3d 951, 960 (6th Cir. 2013); see also Shreve v. Jessamine Cty. Fiscal Court, 453 F.3d 681, 688



                                                    16
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 17 of 36 PageID #: 1753




 (6th Cir. 2006) (“Cases in this circuit clearly establish the right of people who pose no safety risk

 to the police to be free from gratuitous violence during arrest.”)). Additionally, while it is unclear

 exactly when Burgess placed his knee in Mr. Sanders’ back, and whether Mr. Sanders continued

 to resist arrest after he had been handcuffed, Mr. Sanders had a clearly established right “to be free

 from being forcibly kneed in the back while not actively resisting arrest and lying on his stomach

 on the ground not resisting arrest.” Sweatt v. Doxtader, 986 F. Supp. 2d 886, 898 (E.D. Mich.

 2013); see also Champion v. Outlook Nashville, Inc., 380 F.3d 893, 903 (6th Cir. 2004), (“It’s also

 clearly established that putting substantial or significant pressure on a suspect's back while that

 suspect is in a face-down prone position after being subdued and/or incapacitated constitutes

 excessive force.”); see also Griffith v. Coburn, 473 F.3d 650, 659-60 (6th Cir. 2007) (holding that

 the use of a neck restraint on a mentally ill arrestee who posed no threat “violate [d] a clearly

 established constitutional right to be free from gratuitous violence during arrest and is obviously

 inconsistent with a general prohibition on excessive force”). Reading the Amended Complaint in

 a light most favorable to Plaintiffs, it is plausible that Burgess’ actions violated Mr. Sanders’

 clearly established constitutional rights. Accordingly, the Court will deny Burgess’ motion to

 dismiss Plaintiffs’ excessive force claims at this time.

        C.      Foster and Leamy

        Count Two of the Amended Complaint alleges that Defendants Foster and Leamy violated

 Mr. Sanders’ Procedural Due Process rights and his Substantive Due Process right to live with,

 enjoy the affections of, and be cared for by his mother. [DN 51 at 808]. However, the Amended

 Complaint is somewhat unclear as to which of Foster and Leamy’s actions allegedly resulted in

 these constitutional violations. In their response to the motion to dismiss, Plaintiffs clarify that the

 “violation of due process does not lie in the initiation of the disability proceeding,” nor do they



                                                   17
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 18 of 36 PageID #: 1754




 dispute that Mr. Sanders was disabled. [DN 125 at 1656]. Rather, Plaintiffs allege that Mr. Sanders’

 due process rights were violated when (1) Leamy presented inaccurate and misleading information

 to the trial judge during the emergency guardianship proceeding, and (2) Leamy and Foster failed

 to provide proper notice of the emergency guardianship hearing to Mr. Sanders. Id. Based on the

 response to the motion to dismiss, it appears that Plaintiffs have abandoned their substantive due

 process claims in order to focus solely on procedural due process violations.

         Defendants argue that Plaintiffs’ due process claims should be dismissed because Foster

 and Leamy are entitled to absolute prosecutorial immunity. [See DN 28]. The Sixth Circuit recently

 provided a concise explanation of absolute immunity in Hall v. City of Williamsburg:


          “An absolute immunity defeats a suit at the outset, so long as the official's actions were
          within the scope of the immunity.” Imbler v. Pachtman, 424 U.S. 409, 419 n.13, 96
          S.Ct. 984, 47 L.Ed.2d 128 (1976). Absolutely protected acts include those “undertaken
          by a prosecutor in preparing for the initiation of judicial proceedings or for trial, and
          which occur in the course of his role as an advocate for the State....” Buckley v.
          Fitzsimmons, 509 U.S. 259, 273, 113 S.Ct. 2606, 125 L.Ed.2d 209 (1993). We have
          employed a “functional approach” to determine whether a prosecutor is entitled to
          absolute immunity, looking to “the nature of the function performed, not the identity of
          the actor who performed it” when assessing whether conduct is prosecutorial, and thus
          absolutely protected. Id. at 269, 113 S.Ct. 2606 (citation omitted).

          Absolute immunity protects “only ... actions that are connected with the prosecutor's
          role in judicial proceedings, not ... every litigation-inducing conduct.” Adams v.
          Hanson, 656 F.3d 397, 402 (6th Cir. 2011) (alteration in original) (quoting Burns v.
          Reed, 500 U.S. 478, 494, 111 S.Ct. 1934, 114 L.Ed.2d 547 (1991)). Absolute immunity
          is not available to prosecutors when they perform “‘investigative’ or ‘administrative’
          functions unrelated to judicial proceedings.” Id. In addition, a prosecutor is not entitled
          to absolute immunity when he acts as a complaining witness by making sworn
          statements to the court in support of a criminal complaint. Kalina v. Fletcher, 522 U.S.
          118, 129-131, 118 S.Ct. 502, 139 L.Ed.2d 471 (1997).

 Hall v. City of Williamsburg, No. 18-5618, 2019 WL 1470951, at *5–6 (6th Cir. Apr. 1, 2019).

 Ultimately, Foster and Leamy bear the burden of demonstrating that their actions were an

 “‘integral part of the judicial process’ or ... [were] ‘intimately associated with the judicial process’”




                                                      18
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 19 of 36 PageID #: 1755




 in order to claim absolute immunity. Wendrow v. Michigan Dep't of Human Servs., 534 F. App'x

 516, 527 (6th Cir. 2013) (quoting Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir. 2010)).

        Defendants note three Kentucky statutes in support of their prosecutorial immunity

 argument. [DN 28 at 229]. First, KRS § 387.530(1) provides: “A petition for a determination of

 partial disability or disability and the appointment of a limited guardian, [or] guardian, . . . may be

 filed by any interested person or by an individual needing guardianship . . . .” Second, KRS §

 387.510 defines an interested person or entity as “an adult relative or friend of the respondent or

 ward, an official or representative of a public of private agency, corporation, or association

 concerned with that person’s welfare, or any other person found suitable by the court.” Once a

 petition for guardianship has been filed, KRS § 387.560 states: “it shall be the duty of the county

 attorney to assist the petitioner, to represent the interest of the Commonwealth, and to assist the

 court in its inquiry by the presentation of evidence.” Foster and Leamy claim they are entitled to

 immunity because by participating in the guardianship hearing, they “were merely fulfilling their

 prosecutorial duties and acting in accordance with the aforementioned statutes.” [DN 28 at 229].

 More specifically, Defendants argue that “[o]nce Plaintiff Ronald Sanders’ disability came to the

 attention of Defendants Lincoln Foster and Maureen Leamy as a result of his criminal cases, it

 became incumbent upon these Defendants to seek appropriate protection for Plaintiff Ronald

 Sanders.” Id.

        In response, Plaintiffs argue that Leamy is not entitled to prosecutorial immunity for

 presenting inaccurate and misleading allegations of imminent harm to the state court judge because

 in doing so, she was acting as a witness, not a prosecutor. [DN 125 at 1660]. In support of their

 argument, Plaintiffs rely on Kalina v. Fletcher, 522 U.S. 118 (1997). This case arose in King

 County, Washington, where state law required prosecutors to initiate criminal proceedings by



                                                   19
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 20 of 36 PageID #: 1756




 filing three documents: (1) an information charging the individual with a crime; (2) a motion for

 an arrest warrant; and (3) sworn testimony establishing the grounds for issuing the arrest warrant.

 Id. at 121. In this case, the prosecutor sought charges against the respondent for burglary. Id. She

 submitted the information, an arrest warrant, and a Certification for Determination of Probable

 Cause in which she personally vouched for the truth of the facts set forth in the certification. Id.

 However, the certification contained two inaccurate factual statements regarding the evidence in

 support of the charges. Id. Later, the charges were dropped, and the respondent brought a § 1983

 action against the prosecutor. Id.

        The Supreme Court has categorically held that “acts undertaken by a prosecutor in

 preparing for the initiation of judicial proceedings or for trial, and which occur in the course of his

 role as an advocate for the State, are entitled to the protections of absolute immunity.” Id. at 126.

 Here, the prosecutor claimed she was entitled to prosecutorial immunity because executing the

 sworn certification “was just one incident in a presentation that, viewed as a whole, was the work

 of an advocate and was integral to the initiation of the prosecution.” Id. at 130. However, the

 Supreme Court disagreed, finding:


          That characterization is appropriate for her drafting of the certification, her
          determination that the evidence was sufficiently strong to justify a probable-cause
          finding, her decision to file charges, and her presentation of the information and the
          motion to the court. Each of those matters involved the exercise of professional
          judgment; indeed, even the selection of the particular facts to include in the certification
          to provide the evidentiary support for the finding of probable cause required the exercise
          of the judgment of the advocate. But that judgment could not affect the truth or falsity
          of the factual statements themselves. Testifying about facts is the function of the
          witness, not of the lawyer. No matter how brief or succinct it may be, the evidentiary
          component of an application for an arrest warrant is a distinct and essential predicate
          for a finding of probable cause. Even when the person who makes the constitutionally
          required “Oath or affirmation” is a lawyer, the only function that she performs in giving
          sworn testimony is that of a witness.

 Id. at 130–31.


                                                      20
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 21 of 36 PageID #: 1757




         In the instant case, Plaintiffs allege that Leamy acted as witness in two instances during the

 emergency guardianship proceeding. First, Leamy initiated the guardianship proceeding by filing

 a Petition to Determine if Disabled, Application for Appointment of Fiduciary for Disabled

 Persons, and a supporting affidavit. [DN 125 at 1660]. According to the Amended Complaint:

          Maureen Leamy signed an affidavit in support of her sworn belief that Ronald Sanders
          was in imminent harm, or a danger or a threat of danger to himself or others. This
          affidavit, however, cited no factual allegations in support of such harm, danger, or threat
          of danger. Leamy did recount her “occasion[s] to prosecute” Mr. Sanders and the young
          man’s inability to comply with law enforcement’s warnings to keep away from Ms.
          Edward’s property, specifically his alleged propensity to commit the offense of
          trespassing. Instead, the professed basis of her personal knowledge was restricted to
          communications with PMHC staff and her limited, adversarial experiences with Ronald
          Sanders’ “inability to adapt his behavior to the law.”

 [DN 51 at 786–87].

         Second, Plaintiffs allege that Leamy acted as witness during the guardianship proceeding

 by taking the stand and testifying to the following information:


          Mr. Sanders’ mental illness and intellectual disability had caused him to have criminal
          charges taken out against him, that his mother does not supervise him, that “he goes
          places he’s not supposed to be,” that he “does things all sorts of things that he’s not
          supposed to”; that “because of his intellectual disability,” Leamy has a list of charges
          that “people want me to take against him,” specifically alluding to video footage of
          Ronald Sanders on Ms. Edwards’ property. She also testified that from what Chief Reid
          had told her, Mrs. Sanders does not supervise her son. Leamy confirmed that she was
          actively prosecuting Mr. Sanders in criminal district court, and that the emergency
          appointment is necessary to avoid future criminal charges.

 Id. at 790.

         Assuming the facts in the Amended Complaint are true, Plaintiffs have demonstrated that

 Leamy testified to specific facts during the emergency guardianship proceeding. First, like the

 prosecutor in Kalina, Leamy submitted a sworn affidavit to the state court testifying to the truth of

 factual statements in support of her belief that Mr. Sanders was a danger to himself or others in

 order to initiate a judicial proceeding. In doing so, Leamy acted as a complaining witness.



                                                      21
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 22 of 36 PageID #: 1758




        As for Leamy’s decision to testify at the emergency guardianship hearing, the Court was

 unable to identify any similar § 1983 cases in which a prosecutor took the stand as a witness.

 Presumably, this is due to professional conduct rules which generally prohibit lawyers from acting

 as witnesses. See Kentucky Rule of Professional Conduct 3.7. Indeed, the Supreme Court stated

 in Kalina, “tradition, as well as the ethics of our profession, generally instruct counsel to avoid the

 risks associated with participating as both advocate and witness in the same proceeding.” Kalina,

 522 U.S. at 130. That said, the Court finds that taking the stand and testifying to the truth of facts

 during a judicial proceeding constitutes the act of a witness, not an advocate.

        Plaintiffs have pleaded sufficient facts to demonstrate that Leamy testified to facts in filing

 the affidavit and taking the witness stand during the emergency guardianship proceeding, and thus,

 was functioning as a witness, and not a lawyer. Defendants have offered no rebuttal to Plaintiffs’

 argument that Leamy was acting as a witness in regard to the emergency guardianship proceeding.

 As such, Defendants have failed to meet their burden of demonstrating that Leamy is entitled to

 absolute prosecutorial immunity for her testimony during the emergency guardianship proceeding.

 Defendants’ motion to dismiss this aspect of Plaintiffs’ § 1983 claim is denied.

        Next, the Court will consider whether Leamy and Foster are entitled to absolute immunity

 for their alleged failure to notify Mr. Sanders of the emergency guardianship proceedings in

 violation of his procedural due process rights. In their motion to dismiss, Defendants acknowledge

 that “[p]rosecutors shed their absolute immunity when they step outside of their prosecutorial

 duties and assume other roles, such as when they perform administrative or investigative

 activities.” [DN 28 at 231]. However, Defendants argue that issuing a summons is the

 responsibility of the clerk of court. Id. Thus, they argue, Leamy and Foster “failed to engage in

 behavior that would have been outside their prosecutorial duties” and are therefore protected by



                                                   22
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 23 of 36 PageID #: 1759




 absolute immunity. Id. In response, Plaintiffs acknowledges that the clerk is responsible for issuing

 the summons. [DN 125 at 1659]. However, they argue that Kentucky Rule of Civil Procedure

 4.01(1)(a) required Leamy to instruct the clerk by what method and to what address to send the

 summons. Id. Plaintiffs allege that Leamy failed to instruct the clerk, and as a result, Mr. Sanders

 was not notified of the proceeding. Id.

         After reviewing the parties’ arguments and relevant case law, the Court has determined

 that additional briefing is necessary in order to properly evaluate Defendants’ motion to dismiss.

 The Court asks the parties to focus their supplemental briefing on two questions: does Kentucky

 Rule of Civil Procedure 4.01 apply to emergency guardianship proceedings; and if so, would the

 prosecutors’ instructions to the clerk pursuant to Rule 4.01 constitute an administrative

 prosecutorial function.

 III.    Defamation

         A.     Pennyroyal Defendants

        Count Four of the Amended Complaint alleges that the Pennyroyal Defendants made

 intentional, malicious, and false written and spoken statements which caused harm to Ms. Sanders’

 reputation and, therefore, constituted defamation and defamation per se. [DN 51 at 810–11].

 Specifically, Plaintiffs claim:

          The Defendants, Vaught, Tolliver, Pleasant, and PMHC maliciously and falsely alleged
          that Mrs. Sanders sabotaged and caused turmoil in her son’s life, specifically in relation
          to factual allegations that included her leaving him home unsupervised and taking him
          off his medications. Not only do these statements tend to disgrace and degrade Mrs.
          Sanders, hold her up to public hatred, contempt, and ridicule, but they were motivated
          by the objective of negatively influencing Mrs. Sander’s petition to be appointed her
          son’s guardian. Specifically, Tolliver and Pleasant spread lies about Mrs. Sanders’
          relationship with her son to the providers at WSH, who would then generate medical
          records based on the fabricated patient history, such that the providers condemned Mrs.
          Sanders as an unsuitable guardian for Ronald Sanders. Those medical reports were filed
          in the court record as authoritative observations intended to educate and advise the
          court.
 Id.


                                                     23
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 24 of 36 PageID #: 1760




       Under Kentucky law, a prima facie case for defamation requires proof of “(a) a false and

 defamatory statement concerning another; (b) an unprivileged publication to a third party; (c) fault

 amounting at least to negligence on the part of the publisher; and (d) either actionability of the

 statement irrespective of special harm or the existence of special harm caused by the publication.”

 Toler v. Sud-Chemie, Inc., 458 S.W.3d 276, 282 (Ky. 2014), as corrected (Apr. 7, 2015) (quoting

 Restatement (Second) of Torts § 558 (1977)).

       Yet in certain circumstances, otherwise defamatory statements “are allowed because the

 societal interest in the unrestricted flow of communication is greater than the private interest.” Id.

 Specifically, the Kentucky Supreme Court has “recognized a privilege for individuals

 communicating ‘where the communication is one in which the party has an interest and it is made

 to another having a corresponding interest.’” Id. (quoting Stringer, 151 S.W.3d at 795). However,

 this privilege is not absolute:


          The privilege may be abused and its protection lost by [1] the publisher's knowledge or
          reckless disregard as to the falsity of the defamatory matter; [2] by the publication of
          the defamatory matter for some improper purpose; [3] by excessive publication; or [4]
          by the publication of defamatory matter not reasonably believed to be necessary to
          accomplish the purpose for which the occasion is privileged.

 Harstad v. Whiteman, 338 S.W.3d 804, 812 (Ky. Ct. App. 2011) (quoting Restatement (Second)

 of Torts § 596 cmt. a (1977) (citing §§ 600-605A)).

       In their motion to dismiss, Defendants argue that the Amended Complaint fails to establish

 the elements of a defamation claim. [DN 105-1 at 1459]. First, Kentucky courts hold that language

 is defamatory “if it tends to (1) bring a person into public hatred, contempt or ridicule; (2) cause

 him to be shunned or avoided; or (3) injure him in his business or occupation.” McCall v. Courier–

 Journal and Louisville Times Co., 623 S.W.2d 882, 884 (Ky.1981); Stringer v. Wal–Mart Stores,

 Inc., 151 S.W.3d 781, 793 (Ky. 2004) (“Defamatory language is broadly construed as language


                                                    24
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 25 of 36 PageID #: 1761




 that tends so to harm the reputation of another as to lower him in the estimation of the community

 or to deter third persons from associating or dealing with him.”) (citations and punctuation

 omitted). An allegation that the mother of a mentally disabled person would intentionally sabotage

 her child’s life by taking him off his medications would be detrimental to the mother’s general

 reputation in the community and could subject her to public contempt and ridicule. Therefore,

 Plaintiffs have sufficiently pled that Tolliver and Pleasant’s statements were defamatory.

      Next, Defendants argue that Tolliver and Pleasant’s statements did not constitute publication

 as required by law. [DN 105-1 at 1460]. Defamatory language is “‘published’ when it is

 intentionally or negligently communicated to someone other than the party defamed.” Stringer,

 151 S.W.3d at 794 (quoting RESTATEMENT (SECOND) OF TORTS § 577 (1977)). The

 Amended Complaint alleges that Tolliver and Pleasant intentionally made false statements

 regarding Ms. Sanders’ relationship with her son to medical professionals at WSH. Therefore,

 Plaintiffs have alleged sufficient facts to satisfy the publication element of their defamation claim.

      Additionally, Defendants allege that Plaintiffs failed “to demonstrate the required third and

 fourth requirements of a defamation action as they cannot establish any negligence or malice on

 behalf of the medical professionals at Western State Hospital (who purportedly “published” the

 defamatory information) nor can they prove special harm to Ms. Sanders, as she ultimately was

 appointed Mr. Sanders’ guardian.” [DN 105-1 at 1460]. First, the Court notes that Plaintiffs have

 not filed a defamation claim against any WSH professionals. Therefore, Plaintiffs are not required

 to show that such individuals negligently or maliciously published the defamatory information.

 Moreover, Plaintiffs have sufficiently alleged that Tolliver and Pleasant maliciously made false

 statements about Ms. Sanders in order to negatively influence Ms. Sanders’ guardianship petition.




                                                  25
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 26 of 36 PageID #: 1762




      Finally, in order to survive the motion to dismiss, Plaintiffs must have plausibly pleaded facts

 demonstrating the actionability of Tolliver and Pleasant’s statements irrespective of special harm

 or the existence of special harm caused by the publication. Kentucky differentiates between two

 types of actionable language: language which is actionable per se, and language which is

 actionable per quod. Stringer, 151 S.W.3d at 794, overruled in part by Toler, 458 S.W.3d 276;

 accord CMI, Inc. v. Intoximeters, Inc., 918 F. Supp. 1068, 1083 (W.D. Ky. 1995), appeal

 dismissed, 95 F.3d 1168, 1996 WL 490647 (Fed. Cir. 1996) (unpublished table decision). In a

 defamation per se action, the statement is “actionable on [its] face—without proof of extrinsic

 facts or explicatory circumstances.” Stringer, 151 S.W.3d at 794 (quoting David A. Elder,

 Kentucky Tort Law: Defamation and the Right of Privacy § 1.06 (1983)). Statements of that sort

 include “those which attribute to someone a criminal offense, a loathsome disease, serious sexual

 misconduct, or conduct which is incompatible with his business, trade, profession, or office.”

 Gilliam v. Pikeville United Methodist Hosp. of Ky., Inc., 215 S.W.3d 56, 61 (Ky. Ct. App. 2006)

 (citing Restatement (Second) of Torts § 570 (Am. Law Inst. 1977)).

      In response to Defendants’ motion to dismiss, Plaintiffs argue that Tolliver and Pleasant’s

 statements “tends to damage Mrs. Sanders’ reputation and is actionable in and of itself, without a

 showing of special damages, because it directly implies that she committed child abuse or neglect

 by depriving her severely intellectually disabled, bipolar, schizophrenic son his needed

 medication.” [DN 106 at 1487]. Although not specifically articulated, this argument appears to

 suggest that Tolliver and Pleasant’s statements constituted defamation per se because they

 “attribute to someone a criminal offense.” Gilliam, 215 S.W.3d at 61. However, Plaintiffs did not

 allege that Tolliver and Pleasant’s statements implied that Ms. Sanders committed criminal abuse.

 Moreover, Plaintiffs have provided no authority to suggest that an allegation of child abuse or



                                                 26
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 27 of 36 PageID #: 1763




 neglect is sufficiently damaging to constitute defamation per se. Even if that were the case,

 Kentucky child abuse statutes define a “child” as “any person who has not reached his or her

 eighteenth birthday.” KRS § 600.020. Given that Mr. Sanders was in his twenties and Ms. Sanders

 had not yet been appointed his guardian, there appears to be no basis to conclude that Ms. Sanders

 could have been held responsible for child abuse or neglect. Therefore, the Court finds that

 Plaintiffs have failed to plead sufficient facts to plausibly state a claim for defamation per se. The

 Pennyroyal Defendants’ motion to dismiss this claim is granted.

        B.      Redmond-Vaught

        Count Four of the Amended Complaint alleges that Redmond-Vaught defamed Plaintiffs

 by “maliciously and falsely alleg[ing] that Mrs. Sanders sabotaged and caused turmoil in her son’s

 life, specifically in relation to factual allegations that included her leaving him home unsupervised

 and taking him off his medications.” [DN 51 at 811]. In her motion to dismiss, Redmond-Vaught

 argues that the defamation claim fails because there is no evidence of a defamatory statement

 published by Redmond-Vaught, or alternatively, Redmond-Vaught’s statements are not actionable

 because they are privileged. [DN 124-1 at 1642–43]. In response, Plaintiffs appear to withdraw

 their defamation claim against Redmond-Vaught. [DN 126 at 1684]. Accordingly, the defamation

 claim against Redmond-Vaught is dismissed.

 IV.    Abuse of Process

        A.      Leamy

        Count Four of the Amended Complaint alleges that Leamy and others committed abuse of

 process under Kentucky law when “motivated by an ulterior purpose, [they] willfully engaged in

 the use of a legal proceeding that was improper to the regular course of the proceeding, during

 their petition against Ronald Sanders for emergency guardianship.” [DN 51 at 811–12].



                                                  27
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 28 of 36 PageID #: 1764




        Broadly speaking, abuse of process is “the irregular or wrongful employment of a judicial

 proceeding.” Stoll Oil Refining v. Pierce, 337 S.W.2d 263, 266 (Ky. 1960). The essential elements

 of an abuse of process claim under Kentucky law are “(1) an ulterior purpose and (2) a willful act

 in the use of process not proper in the regular conduct of the proceeding.” Garcia v. Whitaker, 400

 S.W.3d 270, 276 (Ky. 2013). To succeed, the plaintiff must show that the defendant engaged in

 “[s]ome definite act or threat not authorized by the process, or aimed at an objective not legitimate

 in the use of the process.” Simpson v. Laytart, 962 S.W.2d 392, 394 (Ky. 1998) (citing W. Prosser,

 Handbook of the Law of Torts § 121 (4th ed. 1971)). Conversely, “there is no liability where the

 defendant has done nothing more than carry out the process to its authorized conclusion even

 though with bad intentions.” Id. at 394–95.

        An ulterior purpose has been characterized as “[t]he crux of an abuse of process action.”

 Bourbon Cnty. Joint Planning Comm'n v. Simpson, 799 S.W.2d 42, 45 (Ky. Ct. App. 1990). For

 instance, in Garcia, an attorney disputed the hefty bill his mechanic charged him for repairs to his

 Porsche. Garcia, 400 S.W.3d at 272-73. After the attorney, Whitaker, refused to pay, the mechanic,

 Garcia, refused to hand over the Porsche. Id. at 273. Whitaker then obtained a warrant for Garcia's

 arrest for failure to make required disposition of property, and accompanied the deputy sheriff to

 Garcia's home when he served the warrant. Id. Upon questioning by the deputy, Garcia admitted

 that he had hidden Whitaker's car in a neighbor's garage. Id. The criminal charges were eventually

 dismissed, and Garcia filed suit against Whitaker for abuse of process. Id. Overturning a directed

 verdict in Whitaker's favor, the Kentucky Supreme Court found that “a jury could have determined

 that Whitaker harbored an ulterior purpose—that purpose being to use the criminal complaint and

 resulting arrest to obtain his vehicle without compensating Garcia.” Id. at 277.




                                                  28
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 29 of 36 PageID #: 1765




        In another case, Sprint Communications Co., L.P. v. Leggett, 307 S.W.3d 109, 111 (Ky.

 2010), a telecommunications provider sought to acquire a certain parcel of land belonging to

 Leggett, the plaintiff, in order to expand and upgrade one of its facilities. When Leggett refused to

 sell, Sprint initiated condemnation proceedings, as it has previously threatened to do, and Leggett

 counterclaimed for abuse of process. Id. at 111–12. The Kentucky Supreme Court held that the

 trial court erred in granting Sprint summary judgment, noting that “even a cursory reading of the

 [applicable] statute reveals that Sprint had no authority to take for its permanent use the entirety

 of Leggett's land.” Id. at 115. Sprint's attempt to use legal process to acquire fee simple title to

 Leggett's land was “a purpose for which a condemnation action ... is not authorized,” thus allowing

 Leggett's claim to go to a jury. Id. at 116.

        As to the second element, Kentucky courts look for “‘a willful act ... not proper in the

 regular conduct of the proceeding,’ used as a ‘form of coercion to obtain a collateral advantage.’”

 Id. at 117 (quoting Simpson, 962 S.W.2d at 395). The act may occur either before or after process

 is issued. Id. at 118. In Garcia, the defendant engaged in a willful, coercive act when he

 “accompan[ied] the arresting deputy sheriff and detective to Garcia's home in perfecting the arrest

 and obtaining his Porsche.” Garcia, 400 S.W.3d at 277. Likewise, in Leggett, Sprint threatened

 legal action in an attempt to achieve a result not authorized by law. Leggett, 307 S.W.3d at 119.

 Conversely, in Mullins v. Richards, 705 S.W.2d 951, 952 (Ky. Ct. App. 1986), the Court of

 Appeals found no liability for abuse of process when the defendants never attempted to use their

 ill-founded indictments against the plaintiff.

        Although not explicitly stated in the context of the abuse of process claim, the Amended

 Complaint alleges that Leamy was motivated to initiate the emergency guardianship proceeding

 because she was frustrated that she would not be able to convict Mr. Sanders of a crime due to his



                                                  29
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 30 of 36 PageID #: 1766




 incompetency to stand trial. [DN 51 at 801]. Assuming, without deciding, that is a sufficient motive

 to establish the ulterior purpose element, Plaintiffs’ abuse of process claim still fails because the

 Amended Complaint does not allege that Leamy took some “willful act” as a “form of coercion to

 obtain a collateral advantage.” Leggett, 307 S.W.3d at 117. In the typical abuse of process claim,

 the plaintiff satisfies the willful act element by showing that the defendant directly bargained with

 him, using the wrongful process as leverage. See, e.g., Garcia, 400 S.W.3d at 277; Leggett, 307

 S.W.3d at 119; Flynn, 399 S.W.2d at 494 (defendants used arrest warrant to convince plaintiff to

 release wage garnishment); Isham v. ABF Freight Sys., Inc., Nos. 2004-CA-001349-MR, 2005-

 CA-000409-MR, 2006 WL 2641398, at *10 (Ky. Ct. App. Sept. 15, 2006) (employer used criminal

 charge as leverage to obtain employee's resignation). Here, Plaintiffs have pled no facts indicating

 that Leamy took any sort of willful action not proper in the regular course of the proceeding against

 Mr. Sanders in order to gain a collateral advantage. For instance, there are no facts to suggest

 Leamy had any contact with the Sanders between the filing of the petition and the disability

 hearing, nor did she offer to drop the petition if Mr. Sanders agreed to take certain actions in his

 criminal proceedings. See Mullins, 705 S.W.2d at 952. Accordingly, Plaintiffs failed to plead facts

 which raise a plausible inference that Leamy abused the guardianship process and this claim must

 be dismissed.

 V.     Assault, Battery, False Imprisonment, and False Arrest

        A.       Assault and Battery

        Count Four of the Amended Complaint alleges that Defendants Frye and Burgess

 committed assault and battery under Kentucky law. [DN 812]. Under Kentucky law, one is liable

 for assault if “he acts intending to cause a harmful or offensive contact ... or an imminent

 apprehension of such a contact, and the other is put in such imminent apprehension.” Restatement



                                                  30
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 31 of 36 PageID #: 1767




 (Second) of Torts § 21. A battery is “any unlawful touching of the person of another, either by the

 aggressor himself, or by any substance set in motion by him.” Sigler v. Ralph, 417 S.W.2d 239,

 241 (Ky. 1967). “However, a police officer is privileged, under certain circumstances, to use force

 in effecting an arrest.” Woosley v. City of Paris, 591 F. Supp. 2d 913, 922–23 (E.D. Ky. 2008), as

 amended (Dec. 4, 2008). This privilege has been codified as follows:


          (1) The use of physical force by a defendant upon another person is justifiable when the
          defendant, acting under official authority, is making or assisting in making an arrest,
          and he:

                  (a) Believes that such force is necessary to effect the arrest;

                  (b) Makes known the purpose of the arrest or believes that it is otherwise known
                  or cannot reasonably be made known to the person to be arrested; and

                  (c) Believes the arrest to be lawful.


 KRS § 503.090. “Although the state statutes referred to are justifications in defense of criminal

 charges for use of physical force, the same principles apply to Plaintiffs’ state law claim of civil

 assault and battery.” Fultz v. Whittaker, 261 F. Supp. 2d 767, 783 (W.D. Ky. 2003).

         Here, the Court has already determined that Plaintiffs have pled sufficient facts to raise a

 plausible claim that Burgess used more force than necessary to effectuate the arrest on February

 13, 2018. Therefore, Plaintiffs’ state law assault and battery claims against Burgess may continue

 at this time. However, the Amended Complaint failed to allege that Frye made any harmful or

 offensive contact with any person, or the imminent apprehension of such a harmful or offensive

 contact. Therefore, Plaintiffs’ assault and battery claims against Frye are dismissed for failure to

 state a claim.

         B.       False Arrest and False Imprisonment

         Additionally, Plaintiffs allege that Frye and Burgess falsely arrested and falsely imprisoned

 Mr. Sanders. [DN 51 at 812]. “There is no distinction between claims of false arrest and false

                                                          31
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 32 of 36 PageID #: 1768




 imprisonment under Kentucky law.” Martin v. Coyt, No. 1:10-CV-00176-R, 2012 WL 1574823,

 at *16 (W.D. Ky. May 3, 2012) (citing Lexington–Fayette Urban County Government v.

 Middleton, 555 S.W.2d 613, 619 (1977)). Kentucky cases define false imprisonment as being any

 deprivation of the liberty of one person by another or detention for however short a time without

 such person's consent and against his will, whether done by actual violence, threats or otherwise.

 Furthermore, false imprisonment requires that the restraint be wrongful, improper, or without a

 claim of reasonable justification, authority or privilege.” Banks v. Fritsch, 39 S.W.3d 474, 479

 (Ky. Ct. App. 2001) (citing Grayson Variety Store, Inc. v. Shaffer, 402 S.W.2d 424 (Ky. 1960);

 Great Atl. & Pac. Tea Co. v. Billups, 69 S.W.2d 5 (Ky. 1934); Ford Motor Credit Co. v. Gibson,

 566 S.W.2d 154 (Ky. Ct. App. 1977); J.J. Newberry Co. v. Judd, 82 S.W.2d 359 (Ky. 1935);

 Louisville & Nashville R.R. Co. v. Mason, 251 S.W. 184 (Ky. 1923)).

        In Kentucky, a law enforcement officer is “liable for false imprisonment unless he or she

 enjoys a privilege or immunity to detain an individual.” Dunn v. Felty, 226 S.W.3d 68, 71 (Ky.

 2007). “Two common examples of a law enforcement officer's privilege to detain an individual

 are (1) an arrest pursuant to a warrant or (2) an arrest without a warrant in which the officer has

 probable cause, that is, reasonable objective grounds to believe that a crime was committed and

 that the plaintiff committed it.” Id. (citation omitted). “The common element of both examples is

 that the detention was lawful as it occurred pursuant to legal process.” Id. In this case, Judge

 Cotthoff entered an order authorizing the sheriff to transport Mr. Sanders to PMHC in

 Madisonville. Thus, Burgess was authorized pursuant to legal process to detain Mr. Sanders on

 February 13, 2018. Therefore, Plaintiffs fail to state a claim for false arrest against Burgess.

        As for Frye, Defendants argue that the false arrest claim fails because “Deputy Frye had

 probable cause, even if he didn’t have probable cause the arrest and charges in July are too



                                                  32
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 33 of 36 PageID #: 1769




 attenuated from the crux of the Plaintiff’s amended Complaint, the guardianship proceeding.” [DN

 122 at 1609]. Defendants argument is conclusory. “It is not sufficient for a party to mention a

 possible argument in the most skeletal way, leaving the court to . . . put flesh on its bones.”

 McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997) (internal citations omitted). The

 Amended Complaint alleges that Frye arrested Mr. Sanders for Disorderly Conduct and Alcohol

 Intoxication despite the fact that his blood alcohol level was below the legal limit of presumed

 intoxication and at no time during the encounter was Mr. Sanders disruptive. [DN 51 at 778–79].

 Taking the Amended Complaint as true, Plaintiffs have pleaded sufficient facts to raise a plausible

 inference that Frye arrested Mr. Sanders without probable cause. Therefore, the motion to dismiss

 this claim is denied.

 VI.    Outrage

        Finally, the Plaintiffs allege that all the Defendants committed the tort of outrage. [DN 51

 at 812]. Specifically, the Amended Complaint states: “The conduct [of] the Defendants was so

 atrocious and intolerable that it exemplifies the tort of outrage. The Defendants’ conduct was the

 substantial factor and direct and proximate cause of the Plaintiffs’ injuries, for which they are

 entitled to recover actual, compensatory, and punitive damages.” Id. at 813.

        Pursuant to Kentucky law, a prima facie case of outrage requires that a plaintiff show: (1)

 that the wrongdoer’s conduct was intentional or reckless; (2) that the conduct was outrageous and

 intolerable and offends against the generally accepted standards of decency and morality; (3) a

 causal connection between the wrongdoer's conduct and the emotional distress; and (4) that the

 emotional distress was severe. Stringer, 151 S.W.3d at 788 (citing Humana of Ky., Inc. v. Seitz,

 796 S.W.2d 1, 2-3 (Ky. 1990)). Courts have “set a high threshold for outrage claims.” Id. at 791.

 “[A] claim for the tort of outrage requires the plaintiff to prove conduct which is ‘so outrageous in



                                                  33
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 34 of 36 PageID #: 1770




 character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

 regarded as atrocious, and utterly intolerable in a civilized community.’” Marshall v. Rawlings

 Co., LLC, No. 3:14-CV-00359, 2014 WL 4542426, at *3 (W.D. Ky. Sept. 11, 2014) (quoting

 Humana, 796 S.W.2d at 3 (quoting Restatement (Second) of Torts § 46(1) cmt. d (1965))).

        The Court “make[s] the initial determination whether the conduct complained of can

 reasonably be regarded as so extreme and outrageous as to permit recovery.” Whittington v.

 Whittington, 766 S.W.2d 73 (Ky. Ct. App. 1989). For example, Kentucky courts have found

 plaintiffs' proof of outrageous conduct sufficient to support an outrage claim in cases where the

 defendants:


          (1) harassed the plaintiff “by keeping her under surveillance at work and home, telling
          her over the CB radio that he would put her husband in jail and driving so as to force
          her vehicle into an opposing lane of traffic”; (2) intentionally failed to warn the plaintiff
          for a period of five months that defendant's building, in which plaintiff was engaged in
          the removal of pipes and ducts, contained asbestos; (3) engaged in “a plan of attempted
          fraud, deceit, slander, and interference with contractual rights, all carefully orchestrated
          in an attempt to bring [plaintiff] to his knees”; (4) committed same-sex sexual
          harassment in the form of “frequent incidents of lewd name calling coupled with
          multiple unsolicited and unwanted requests for homosexual sex”, (5) was a Catholic
          priest who “used his relationship [as marriage counselor for] the [plaintiff] husband and
          the wife to obtain a sexual affair with the wife”; (6) agreed to care for plaintiff's long-
          time companion-animals, two registered Appaloosa horses, and then immediately sold
          them for slaughter; and (7) subjected plaintiff to nearly daily racial indignities for
          approximately seven years.

 Stringer, 151 S.W.3d at 789–90 (internal citations omitted).

        A.       Pennyroyal Defendants

        The Pennyroyal Defendants argue that Plaintiffs’ outrage claim must be dismissed because

 it is a “vague claim” “not specific to any named defendant and therefore fails under the analysis

 set forth under Iqual/Twombly.” [DN 105-1 at 1462]. In response, Plaintiffs clarified that their

 outrage claim against the Pennyroyal Defendants focuses on Tolliver and Pleasant’s alleged refusal

 to allow Ms. Sanders to visit Mr. Sanders while he was housed at PMHC Madisonville pending

                                                       34
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 35 of 36 PageID #: 1771




 his disability hearing. Even assuming the truth of these allegations, the Court concludes that the

 Pennyroyal Defendants’ conduct was not so outrageous in character, and so extreme in degree, as

 to go beyond all possible bounds of decency. It follows that the Pennyroyal Defendants’ alleged

 conduct is not sufficiently extreme to sustain an outrage claim under Kentucky law.

        B.      Redmond-Vaught

        Defendant Redmond-Vaught argues that Plaintiffs have failed to sufficiently plead an

 outrage claim, and even if true, Redmond-Vaught’s alleged conduct does not approach the high

 standard for outrage claims. [DN 124-1 at 1645-46]. Plaintiffs did not address the outrage claim in

 their response. Therefore, the Court considers it conceded by Plaintiffs and Redmond-Vaught’s

 motion to dismiss the defamation claim is granted. See Ctr. for Biological Diversity v. Rural Utils.

 Serv., 2009 WL 3241607, at *3 (E.D. Ky. Oct. 2, 2009) (“When a party fails to respond to a motion

 or argument therein, the Sixth Circuit has held that the lack of response is grounds for the district

 court to assume opposition to the motion is waived, and grant the motion.”) (citing Humphrey v.

 U.S. Attorney General's Office, 279 F. App'x 328, 331 (6th Cir. 2008)).

        C.      Frye, Burgess, Foster, and Leamy

        Finally, Defendants Frye, Burgess, Foster, and Leamy argue that Plaintiffs’ outrage claim

 must be dismissed because it is generic and offers “nothing more than a mere allegation of

 emotional distress.” [DN 122 at 1610]. Plaintiffs did not address the outrage claim in their

 response. Accordingly, the Court considers it conceded by Plaintiffs and Defendants’ motion to

 dismiss the defamation claim is granted. See Ctr. for Biological Diversity v. Rural Utils. Serv.,

 2009 WL 3241607, at *3 (E.D. Ky. Oct. 2, 2009).

                                          CONCLUSION




                                                  35
Case 5:19-cv-00023-TBR Document 131 Filed 08/07/20 Page 36 of 36 PageID #: 1772




        For the reasons stated herein, Defendants Pennyroyal Mental Health Center, Reba Pleasant,

 and Janet Tolliver’s Motion to Dismiss, or in the Alternative, Motion for Summary Judgment, [DN

 105], is GRANTED; Defendants Heather Holland, Lindee Monroe, and Rebecca Perry’s Motion

 for Summary Judgment on Remaining Claims, [DN 115], is DENIED AS MOOT; Defendants

 Rick Burgess, Lincoln Foster, Eddie Frye, and Maureen Leamy’s Motion to Dismiss, or in the

 Alternative, Motion for Summary Judgment, [DN 122], is GRANTED IN PART AND DENIED

 IN PART; and Defendant Susan Redmond-Vaught’s Motion to Dismiss for Failure to State a

 Claim, [DN 124], is GRANTED. The Court will enter a separate Order and Judgment

 contemporaneous to this Memorandum Opinion.




                                                              August 6, 2020

 CC: Attorneys of Record




                                               36
